Citation Nr: 0401148	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from February 1969 to 
December 1971.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge. 

In April 2002, the RO received the veteran's claims of 
entitlement to service connection for right hip and back 
disorders,  PTSD and hearing loss.  In an August 2002 rating 
decision, the RO denied the hip, back and hearing loss 
claims.  The RO granted service connection for PTSD and 
assigned a 50 percent disability rating.  The veteran 
disagreed with the August 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of a substantive appeal (VA Form 9) in December 
2002.  

In the August 2002 rating decision, the RO granted service 
connection for tinnitus.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
the it is not in appellate status and will be discussed no 
further herein.

The issues of entitlement to service connection for hearing 
loss and entitlement to an increased disability rating for 
PTSD will be addressed in the REMAND portion of this 
decision.  Those issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  The veteran does not have a medically diagnosed right hip 
disorder.
  
2.  The veteran does not have a medically diagnosed back 
disorder.  


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A back disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a back disorder.

The veteran is seeking entitlement to service connection for 
right hip and back disorders.  Because these issues involve 
essentially the same evidence and the application of the same 
law and regulations, the Board will address them in a common 
discussion.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2002 rating decision, and by the November 2002 
statement of the case (SOC) of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claims.
More significantly, a letter was sent to the veteran in July 
2002, with a copy to his attorney, which specifically 
addressed the requirements of the VCAA.  Crucially, the 
veteran was informed by means of the July 2002 letter and by 
means of the November 2002 SOC as to what evidence he was 
required to provide for his service connection claims, and 
what evidence VA would attempt to obtain on his behalf.  
Those documents explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any such records.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  
Because the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b), he 
was properly notified of his statutory rights.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO prior to the expiration of the one year 
period following the July 2002 notification of the veteran as 
to the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  Cf. Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____),which was  made effective 
from November 9, 2000, specifically addresses this question 
and provides that nothing in paragraph (1) of 38 U.S.C.A. § 
5103 shall be construed to prohibit the Secretary from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran 
submitted private medical records in April 2002 and June 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.  
Specifically, with respect to these two issues, there is no 
medical evidence of the currently claimed disabilities.  

There is no recent physical examination report of record.  As 
discussed in greater detail below, a current diagnosis of a 
disability is not shown for either claimed disorder.  Under 
the circumstances presented in this case, a remand for a VA 
examination and nexus opinion would serve no useful purpose, 
because such examination is not "necessary".  Cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 USCA § 5103A(a)(2).  
In the absence of any evidence of current disability, no such 
reasonable possibility exists.

The Board additionally observes that the law specifically 
provides that the claimant has the responsibility to present 
and support his claim.  See 38 U.S.C.A. § 5107(a) (West 
2002).  In this case the claimant has failed to do so.  
Moreover, the Court has held that VA's statutory duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim.  See Counts v. Brown, 6 
Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) 
 
The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal, to include providing medical evidence suggestive 
of the existence of the currently claimed disabilities.  No 
such supportive evidence has been presented.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in 
his substantive appeal that he did not want a BVA hearing, 
and he did not request a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2003); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), as discussed above there 
has been presented no evidence that the veteran in fact has 
either a right hip or a back disability.  While a VA 
treatment record from  March 2002 shows a notation of low 
back and right hip pain, such notations do not constitute 
diagnoses of a disability.  The Federal Circuit has held that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A November 1973 examination report contains a notation of 
probable post traumatic arthritis of the right hip.  However, 
this appears to be a preliminary diagnosis, as the veteran 
was advised to obtain further evaluation.  Indeed, objective 
findings from that examination included a normal right hip x-
ray, intact articulating surfaces and no evidence of fracture 
or dislocation.  No treatment was indicated and it does not 
appear that any further evaluation was sought by the veteran.  
The Board finds that the November 1973 examination report, 
now thirty years old, does not provide evidence of a current 
disability. Significantly, the more recent March 2002 report 
does not contain a diagnosis of a disability as to either 
claimed condition.

The Board additionally notes that there is no indication in 
the record that the veteran has been treated for his claimed 
right hip or back disorders.  The veteran has not referred to 
any such medical treatment, he has provided no treatment 
records, nor has he suggested that such treatment records 
exist.

The Board has considered the statements from the veteran with 
respect to the existence of current disabilities.  However, 
it is now well-settled that laypersons without medical 
training such as the veteran are not competent to comment on 
the proper diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, as well as Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In the absence 
of evidence of diagnosed disabilities of the right hip and 
back, Hickson element (1) fails and service connection may 
not be granted.  See also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The lack of current disabilities is dispositive 
of this appeal. 

In short, in the absence of current disabilities the Board 
finds that a preponderance of the evidence is against the 
claims, and service connection for right hip and back 
disorders is denied.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a back disorder is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to service connection for hearing loss.

With respect to the increased rating claim, the Board notes 
initially that, while the RO sent the veteran a letter in 
July 2002 which notified him specifically of the evidence 
necessary to substantiate a service connection claim, and 
which notified him of that portion of the evidence he must 
submit and that portion which VA would obtain for him, the 
veteran was not provided such detailed notice with respect to 
the evidence necessary to substantiate an increased rating 
claim.  While the November 2002 SOC explained to the veteran 
what must be demonstrated in order to prevail in an increased 
rating claim, it does not notify him of which portion of that 
evidence would be obtained by VA and which portion should be 
submitted by the veteran.  See Quartuccio, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Also with respect to the increased rating claim, the record 
contains a report of a May 2002 psychiatric evaluation 
conducted by Drs. M.C.(psychologist) and C.M. (psychiatrist).  
This report contains a description of the veteran's current 
level of psychiatric disability.  However, the Board notes 
that the veteran was diagnosed with both (service-connected ) 
PTSD and (non service-connected) personality disorder.  
Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2003).  
Symptomatology that is attributable to a personality disorder 
may not be considered in evaluating a service-connected 
psychiatric disability such as PTSD.  

Because the May 2002 psychiatric evaluation did not apportion 
symptomatology between the veteran's PTSD and his personality 
disorder, the Board believe that additional development 
should be undertaken.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [ the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  

With respect to the veteran's claimed hearing disorder, the 
Board finds that while a March 2002 opinion provides a 
diagnosis of mild high frequency sensorineural hearing loss, 
bilaterally, and attributes such hearing loss to the 
veteran's military service, the December 2000 audiological 
evaluation on which that diagnosis was based does not present 
findings in a format that is appropriate or usable for VA 
purposes.  Specifically, the Board notes that hearing level 
measurements are presented in a graphical format which does 
not precisely indicate the resulting decibel reading.  

VA regulations require that specific auditory thresholds be 
demonstrated before a hearing loss disability is found for VA 
rating purposes.  The determination of whether a veteran has 
a disability based on hearing loss is governed by 38 C.F.R. 
§ 3.385 (2003).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2003).  

The Board notes that the RO specifically identified the 
problem with the December 2000 findings, notified the veteran 
in July 2002 and arranged for a VA audiological evaluation.  
The veteran failed to report for that examination.  

While the RO stated in the August 2002 rating decision that 
the veteran had been notified of the time and place to report 
for the scheduled audiological examination, the Board notes 
that an August 2002 report of contact shows that the veteran 
had recently moved.  The claims folder does not show the 
exact date of the veteran's move, nor does it contain a copy 
of the letter notifying the veteran of the time and place of 
the scheduled examination.  Because there is some doubt as to 
whether the veteran received the notification letter, the 
Board finds that the veteran should be afforded an additional 
opportunity to be examined. 

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished with respect to the 
veteran's increased rating claim, 
including notifying the veteran of the 
evidence he needs to submit and that 
which will be obtained by VA.  

2.  The veteran should be afforded a VA 
mental disorders examination to determine 
the current severity of and the features 
attributable to his PTSD.  The examiner 
is asked to determine to the extent 
possible the features attributable to any 
personality disorder, and those 
attributable to his PTSD.  A GAF score 
should be assigned based solely on the 
PTSD symptoms, if possible.  The report 
of the examination should be associated 
with the veteran's VA claims folder.    

3.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of any hearing loss.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 500, 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear, and to 
provide speech recognition scores for 
each ear using the Maryland CNC Test.  If 
hearing loss for VA purposes is 
identified, the examiner should render an 
opinion as to whether it is as likely as 
not that such hearing loss is related to 
the veteran's military service, including 
combat-related acoustic trauma.  

4.  VBA should then readjudicate the 
claims on appeal.  If any claim is 
denied, VBA should issue a supplemental 
statement of the case and afford the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



Finally, the veteran is advised that his failure to report 
for examination may result in adverse consequences to his 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2003); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



